         Case 1:20-cr-00003-KPF Document 160 Filed 03/01/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza



 MEMO ENDORSED
                                                    New York, New York 10007



                                                    February 26, 2021

BY ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: United States v. Oladayo Oladokun, et al., 20 Cr. 3 (KPF)

Dear Judge Failla:

        The Government respectfully writes to request that the pre-trial conference scheduled for
March 9, 2021 be adjourned for approximately 60 days. Since the last conference on December
9, 2020, the Government has been engaged in productive discussions with counsel to the remaining
defendants. The Government has also made an additional production of discovery, principally
relating to its continued investigation of the case. Furthermore, on January 5, 2021, new retained
counsel entered an appearance for defendant Oladayo Oladokun; at that counsel’s request, the
Government is presently re-producing to that attorney all the discovery in the case. Having
consulted counsel for the remaining defendants, it appears to be the overwhelming sense among
the defense group that a 60-day adjournment would provide necessary time to review the discovery
and to continue discussions with the Government. Accordingly, all remaining defendants either
consent or do not object to this request.

       If the Court grants the adjournment, the Government requests that Speedy Trial time be
excluded until the next conference date, to allow the parties to continue their review of the
discovery and to discuss any pre-trial resolutions to the case.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                                By: /s/ Alexander Li
                                                   Alexander Li
                                                   Thomas Burnett
                                                   Assistant United States Attorneys
                                                   (212) 637-2265/-1064

cc:          All Counsel (by ECF)


2019.07.08
         Case 1:20-cr-00003-KPF Document 160 Filed 03/01/21 Page 2 of 2

Application GRANTED. The pretrial conference scheduled for March 9,
2021, is ADJOURNED to May 11, 2021, at 3:00 p.m.

It is ORDERED that time is excluded under the Speedy Trial Act
through May 11, 2021. The Court finds that the ends of justice served
by excluding such time outweigh the interests of the public and the
defendants in a speedy trial because it will permit the parties to
continue their review of discovery and to discuss any pre-trial
resolutions to the case.



Dated:   March 1, 2021                   SO ORDERED.
         New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
